Howard, J.
This was an action for the recovery of certain overflowed lands along the Little Calumet river, in Lake county, and was brought against the appellants by the appellee, the State of Indiana.
The land is claimed by the State under provisions of an act of Congress, approved September 28, 1850, acts of Congress, 1850, p. 141, known as the swamp land act, which reads as follows:
“Be it enacted, * * * That to enable the State of Arkansas to construct the necessary levees and drains to reclaim the swamp and overflowed lands therein, the whole of those swamp and overflowed lands, made unfit thereby for cultivation which, shall remain unsold at the passage of this act, shall be, and the same are hereby, granted to said State.
“Section 2. And be it further enacted, That it shall be the duty of the Secretary of the Interior, as soon as may be practicable after the passage of this act, to make out an accurate list and plats of the lands described as aforesaid, and transmit the same to the Governor of the State of Arkansas; and at the request of said Governor cause a patent to be issued to the State therefor; and on that patent, the fee simple to said lands shall vest in the said State of Arkansas, subject to the disposal of the Legislature thereof: Provided however, That the proceeds of said lands, whether from sale or by direct appropriation in kind, shall be applied, exclusively, as far as necessary, to the purpose of reclaiming said lands by means of the levees and drains aforesaid.
“Section 3. And be it further enacted, That in mak*199ing out a list and plats, of the land aforesaid, all legal subdivisions, the greater part of which is 'wet and unfit for cultivation/ shall be included in said list and plats; but when the greater part of a subdivision is not of that character, the whole of it, shall be excluded therefrom.
“Section 4. And be it further enacted, That the provisions of this act be extended to, and their benefits be conferred upon, each of the other States of the Union in which such swamp and overflowed lands, known and designated as aforesaid, may be situated.”
This act has been interpreted in numerous decisions of the courts, both State and Federal. After a very full examination of these decisions, this court, in the case of State v. Portsmouth Savings Bank, 106 Ind. 435, reached the following amongst other conclusions:
1. That the act was a present grant to the several States of the swamp lands therein situated.
2. That whether or not any particular tract was or is swamp land, within the terms of the grant, was and is a question for the decision of the secretary of the interior.
3. That the decision of the secretary is final and can not be overthrown by parol evidence.
4. That it is not necessary that this decision should be evidenced by a patent to the State, but it is sufficient that the lands have been selected as swamp lands and such selection approved by the secretary.
5. That when the selection has been so approved and the particular tracts so identified as swamp lands, the title of the State relates back to the date of the grant, September 28, 1850.
From the record it appears that the lands here in controversy were surveyed by the United States surveyors in 1834.
On November 21, 1850, the commissioner of the gen*200eral land office issued instructions for determining what lands fell to the States under the swamp land act.
In these instructions it was said: “This act clearly and unequivocally grants to the several States those lands which, from being swampy or subject to overflow, are unfit for cultivation.”
The registers of the local land offices were directed to “make out lists of these lands as early as practicable,” according to forms given, “one copy of which,” they were told, “you will transmit to the land officers and another to this office.”
The officers were further instructed that ‘ ‘The only reliable data in your possession from which these lists can be made out are the [field] notes of the surveys on file in your office; and if the authorities of the State are willing to adopt these as the basis of these lists, you will so regard them.”
As to the lands in this case, it was admitted by all the parties, in open court, “that the State of Indiana, in accepting the swamp lands, adopted the same lot numbers as were given in the survey of 1834 for lands bordering upon that impassable morass, and adopted the plats made by the United States surveyors as its plats of swamp lands.”
Under date of April 15, 1851, a list of swamp lands selected by the State authorities, including as a part thereof the lands claimed by the State in this action, was reported to the general land office. That list, so far as concerns the lands in question, together with the official certificates accompanying it, is as follows:
“Department of the Interior,
‘ ‘ General Land Oppice,
“Washington, D. C., October 13, 1893.
“I, S. W. Lamoreaux, Commissioner of the General Land Office, do hereby certify that the annexed paper, *201being a copy of list No. 1 of the swamp land selected in Winamac Land District, Indiana, reported under date of April 15, 1851, in so far as the same relates to lands in township 36, range 8 west, is a true and literal exemplification of the original list on file in this office.
“In Testimony Whereof, I have hereunto subscribed my name and caused the seal of this office to be affixed, at the city of Washington, on the day and year above written.
[seal.] “S. W. Lamoreaux,
“Commissioner of the General Land Office.
List of Swamp Land, Winamac District.



“Register’s Office,
“Winamac, Ind., April 15, 1851.
“ I do hereby certify that I have compared the foregoing selections of lands selected by the State authorities as swamp and overflowed land, agreeable to act of Congress of September 28, 1850, and instructions from commissioner of general land office, dated November 21, 1850, with the township plats on file in this office, reported by the agents of State, under oath, in forty-acre tracts, or quarter-quarter sections, setting forth that the greater portion of each legal subdivision is wholly unfit for cultivation without Artificial drainage and falls to the State of Indiana, under the act of September 28, 1850, and believe it to be correct.
“Witness my hand. Daniel Sigler,
“Register.”
*202Doubts having arisen in several cases as to the regularity of the selections of swamp lands made in the several States under the act of September 28, 1850, Congress, by an act approved March 3, 1857, declared, “That the selection of swamp and overflowed lands * * * heretofore made and reported to the commissioner of the general land office * * * be and the same are hereby confirmed, and shall be approved and patented to the said several States.”
It is contended by counsel for appellee that by this act of March 3, 1857, Congress fully confirmed the title of the State to the lands here in dispute, being those described in the list hereinbefore set out under certificate of the general land office, to wit: Sections 12, 15, 17, 18, 19, 20, 21, 22, and N. W. ¼ 23; in T. 36, R. 8 W., and that the title of the State to said lands would have been complete on the passage of said act even without the issuance of a patent therefor by the secretary of the interior, inasmuch as the title so confirmed by act of Congress could not fail by reason of any fault or neglect of duty on the part of the secretary.
Counsel for appellants, however, contend that it is not shown that the selection of the lands so made was reported to the commissioner of the general land office prior to March 3, 1857, and consequently was not confirmed by the act of that date.
Turning again to the list of lands, as hereinbefore set out, we find that S. W. Lamoreaux, commissioner of the general land office, under date of October 13, 1893, certifies “that the annexed paper, being a copy of list No. 1 of the swamp land selected in the Winamae Land District, Indiana, reported under date of April 15, 1851, in so far as the same relates to lands in T. 36, R. 8 west, is a true and literal exemplification of the original list on file in this office.”
*203From this certificate it appears that the original list was on file in the general land office on October 13, 1893, and that it was “reported under date of April 15, 1851.” That it was reported under date of April 15, 1851, also appears from the date of the register’s certificate accompanying the list and certifying that it is a true list of th.ej.ands selected by the State. While it is clear, therefore, that the report of the list of lands selected by the State was prepared by the register on April 15, 1851, and also clear that such report and original list is now on file in the general land office and was so on file October 13, 1893, the question remains whether the report and list were on file in that office prior to March 3, 1857, the date of the act confirming the title of the State to lands theretofore “reported to the commissioner of the general land office.”
We have seen that in the instructions issued by the commissioner of the general land office, November 21, 1850, the registers were directed to “make out lists of these lands as early as practicable,” and to transmit one copy “to this office.”
The register who reported the list in this case, “under date of April 15, 1851,” states in his certificate that his work was done ‘ ‘agreeable to act of congress of September 28, 1850, and instructions from commissioner of general land office, dated November 21, 1850.”
The reasonable presumption is that the register having prepared and certified to the list April 15, 1851, would not retain it in his office until after March 3, 1857. The presumption is also that the officer did his duty, and sent the list to the general land office as soon as it was prepared, agreeable to the instructions received from the commissioner.
The trial court was therefore fully justified in finding as a fact that the list was on file in the general land *204office, before the 3d day of March, 1857. In this conclusion the court was sustained by reason and legal presumption. The decision on this point also finds support in the case of Martin v. Marks, 97 U. S. 345.
It would seem, therefore, that the title of the State to the lands described in the list is beyond question. For as said by the Supreme Court of the United States in Martin v. Marks, supra, if the list certified to by the register of the land office at Winamac, “was on file in the general land office at Washington, March 3, 1857, we have no doubt that the act completed and made perfect the title of the state * * * to the land in controversy. * * * The approval of them [the selections] and the issue of patents to the State, were mere ministerial acts, in regard to which that department [the United States land department] had no discretion, unless it was found that the lands were not vacant, or had actually been settled on adversely to the swamp land claim. The act of 1850 was a present grant, subject to identification of the specific parcels coming within the description; and the selections confirmed by' the act of 1857 furnished this identification, and perfected the title.”
But in this case the lands selected by the State, as shown upon the list reported by the register, were in fact patented to the State.
On March 3, 1853, in confirmation and approval of the selection made by the authorities of the State, a patent to the lands so selected as swamp lands was, at the request of the Governor, issued to the State, in the name of the United States.
The patent so issued recited that: “Whereas, By the act of Congress, approved September 28, 1850, entitled ‘An Act to enable the State of Arkansas, and other States to reclaim the swamp lands within their limits/ it is provided that all the ‘swamp and overflowed lands/
*205made unfit for cultivation, within the State of Indiana, which remained unsold at the passage of said act, shall be granted to said State; and Whereas, In pursuance of instructions from the general land office of the United States, the several tracts or parcels of land hereinafter described have been selected as ‘swamp and overflowed lands,’ enuring to said State, under the act aforesaid, being situated in the district of lands subject to sale at Winamac, Indiana, to wit: * * * Also, the whole of sections, 2, 3, 6, 7, 8, 9, 10 and 11. The whole of fractional sections 12, 15, 17, 18,19, 20, 21 and 22. The northwest quarter of fractional section 23. * * *
“Now, therefore, know ye that the United States of America, in consideration of the premises and in conformity with the act of Congress aforesaid, have given and granted, and by these presents do give and grant unto the said State of Indiana, in fee simple, subject to the disposal of the Legislature thereof, the tracts of land above described, etc.”
Further contention of counsel is that neither in the list nor in the patent is there a description of the lands which the State claims in this action.
The lands claimed by the State are within the meander lines of the United States survey on each side of the Little Calumet river, being a tract about six miles in length and from about three-quarters of a mile to about a mile and a quarter in width.
In the original field notes of the survey, the region is referred to as a “lake,” while on the plat it is marked “impassable marsh.”
At the time of the United States survey, in 1834, the territory was completely covered with water, in which, outside the river proper, there was a heavy growth of cat tails, wild rice and other swamp-like products; and there was evidence admitted on the trial, without objec*206tion, that it has been in about the same condition ever since.
Duly certified copies of the field notes and plat of the original survey, as well as of the list and description of the lands, as filed in the general land office, were in evidence. Such description and plat, as made by the surveyor-general from the field notes, are conclusive; and the section lines and corners, as laid down in the description and plat, are binding upon the general government and upon all other parties concerned. Doe v. Hildreth, 2 Ind. 274.
The United States surveyors marked all the section corners, and also ran the north and south lines across the lake or marsh, marking the points of entrance into and exit from the marsh, and also the points on each bank of the river proper, which flowed through the central part of the marsh.
The sections were all numbered regularly, as other sections of a United States survey. A part of each section lies without and a part within the meander line.
The sections are therefore as completely defined, by corners, section lines and numbers, as any other sections of a United States survey. The whole territory in dispute, including the river itself, is covered by these sections. No land or water is left unsurveyed.
All that is peculiar to the survey is, that parts of the sections are without and parts within the meander lines; the parts without the meanders being subdivided into lots, while the parts within are not marked as subdivided.
In the list certified from the General Land Office, as we have seen, the sections in question are described asr “All of 12, 15, 17, 18, 19, 20, 21, 22 and N. W. ¼ 23.“ There can be no doubt of the meaning of this descrip*207tion. It covers all of the sections named, both within and without the meander lines.
But counsel draw our attention to certain figures, in red ink, placed before the number of each section in the list, as, “592, 12; 360, 70, 15" etc.; and wish us to understand that the list is to be read, “All of 592 acres of section 12,” etc., being all of the land in each section outside the meanders.
These red entries are evidently office figures, and were undoubtedly placed in the list to indicate the acres of dry land in the several sections, being the land outside the meander lines. They do not, however, properly speaking, constitute any part of the description of the sections. They simply indicate the dry land, and were of use to the officials and to the purchasers of the land in determining the price that should be paid for it.
As frequently decided, meander lines are not boundary lines, unless expressly made so in the instrument of conveyance. The full title of the grantor to the whole section or other division named, both within and without the meander line, the wet land as well as the dry, passes with the deed. Doe v. Hildreth, supra; Ross v. Foust, 54 Ind. 471; Ridgeway v. Ludlow, 58 Ind. 248; Edwards v. Ogle, 76 Ind. 302; Sphuny v. Moore, 120 Ind. 352; Stoner v. Rice, 121 Ind. 51; Brophy v. Richeson, 137 Ind. 114; Railroad Co. v. Schurmeir, 7 Wall. 272; Hardin v. Jordan, 140 U. S. 371.
We therefore conclude that the whole section, in each case, was fully described in the list, except as to section 23, of which the northwest quarter was described; and that the title to all of the land so described and listed was confirmed to the State by the act of 1857.
What we have said as to the list applies also in great measure to the patent. The objection to the latter is, that the sections are there described as fractional, and *208hence that the patent does not convey the full sections, but only the parts without the meander lines.
The term fractional, as applied to the sections named in the patent, refers simply to the circumstance that they do not contain 640 acres each of dry land. As we have seen, however, the sections were fully surveyed; the corners and boundary lines were determined and recorded in each instance. It follows, from what we have already said, and from the authorities above cited, that the conveyance of the fractional sections carried title to the extreme boundary lines of the sections. All was conveyed. There remained to the United States neither upland nor lowland, whether exposed to the surface or covered by the waters of the marsh or the river. The State took to the section lines.
The issuance of the patent is still further evidence that the swamp lands named were selected by the State, and that such selection was approved by the proper authorities, although the title of the State, even without the patent, was already complete by virtue of the act of Congress. Edmondson v. Corn, 62 Ind. 17; Hamilton v. Shoaf, 99 Ind. 63; Matthews v. Goodrich, 102 Ind. 557.
The chief claim made by appellants to the lands in controversy is based upon a special act of Congress passed in 1870. This act is as follows:
“Whereas, There is lying along the Little Calumet river, in the counties of Porter and Lake, in the State of Indiana, a body of land supposed to contain about four thpusand acres, which has never been sold or surveyed, and which was described in the original government survey as impassable morass; and,
“Whereas, The Calumet Draining Company has been organized under the laws of said State for the purpose *209of draining tlie valley of said river, including said morass; therefore,
“Be It Enacted, etc.,That said unsold lands shall be subject to a lien, under the laws of the State of Indiana, for its proper portion of the cost of such drainage, and such lien may be enforced against said lands in the same manner and to the same extent as if the lands were owned by private persons; provided, that no claims shall be held to exist against the United States for such drainage.
“Sec. 2. And Be It Further Enacted, That said lands may be surveyed (a) and sold (b) to the highest bidder, under the direction of the secretary of the interior, subject to said lien.”
From what we have said as to the survey and title to the lands in controversy, it is very clear that the United States had no claim or title to them at the time of the passage of this act. By the swamp land act of September 28, 1850, the title to the lands passed wholly to the State, and, so far as these lands are concerned, the act of 1870 is a nullity.
It needs no argument to show that if the United States had parted with title to the lands in 1850 it could not convey title to the same lands in 1870. This counsel for appellants concede, and it is plainly the law. Reichart v. Felps, 73 U. S. 160; Wright v. Roseberry, 121 U. S. 488; Brophy v. Richeson, supra.
Appellants’ claim, therefore, based upon the act of 1870, and mesne conveyances of lots into which the tract in dispute was divided, by the resurvey of the land within the meander lines of the survey of 1834, must fall to the ground. The act of 1870, the resurvey, and sale of lots pursuant to the terms of that act, and all deeds of conveyance made thereunder, are equally void.
*210Plowever, it is not necessary that appellants should show any title in themselves in order to defeat the title claimed by the State. The State having brought this action for possession, and to quiet its title to the lands, must prove that title good, and it is enough to defeat the claim of the State if .the appellants can show that neither the State nor the appellants themselves, the present occupants of the land, are the owners thereof, but that the title is in third parties.
This contention is earnestly made by appellants. They say that if the act of 1870 was void, and if the State acquired good title to the lands under the act of 1850, that title passed from the State when it conveyed the fractional sections along the meander lines, and that those parts of the several sections within the meanders are now owned by the holders of the corresponding parts of the same sections without the meanders.
By the survey of 1834, as we have already seen, the section corners of each of the sections in controversy were located. All boundary lines of the sections were also located, except that lying along the bed of the river, or over the deep water of the marsh or lake; but the ends of this line, the corresponding corners of the section, having been located, the line itself became thus determined, and might be drawn upon the plat. Doe v. Hildreth, supra, at p. 277; section 2396, R. S. U. S.
The field notes show that the whole territory now in dispute was covered with water. In these field notes the locality is always referred to as the “lake,” the “river” or the “water,” and sometimes as “river or lake”; while the river proper is referred to as “main channel,” or “the river flowing through the lake.”
The only meander lines run, the only ones that could be run on account of the water, were the meanders which include the territory now in question.
*211The field notes of the meander line on the west side are headed: "Meanders of Calumic river from post in
west boundary (of township), thence up stream on right bank.”
And, for the meander line on the east side: "Meanders of the Calumic river from post on east boundary (of township), thence down stream on left bank.”
The meander lines thus described inclose all the land here claimed by the State. The river, or channel proper, was not otherwise meandered; the intersection of its banks with the north and south section lines only being located.
The territory within the meanders was then, and has continued to be ever since, covered with water during the greater part of the year. The field notes state that the water was then from one to ten feet deep.
The meander lines crossing the sections were not made boundary lines in the list of swamp lands certified from the general land office, nor in the patents given by the State when the fractional sections were sold. The sections, as surveyed, were conveyed to the State.
The plat of the survey shows that the parts of the sections outside the meander were divided into "lots,” which were numbered separately for each section.
The patents made by the State, in most instances, show a conveyance of these "lots” by their number and section.
Indeed it was admitted on the trial by all parties, in open court, "that the State of Indiana, in accepting the swamp lands, adopted the same lot numbers as were given in the survey of 1834, for lands bordering upon that Impassable Morass, and adopted the plats made by the United States surveyors as its plats of swamp lands, and that the lands afterwards sold by the State of Indiana as swamp lands along and bordering this ‘Impassa*212ble Morass’ were sold according to surveys and plats which were exact copies of the survey and plats, including numbers of lots, dimensions and acreage of same, as marked thereon, made by the United States surveyors at the original survey of 1834.”
If the State sold the sections by their numbers simply, as given in the general land office list, or as fractional sections, as named in the patent from the United States, there would be little question that the entire sections were conveyed. Even if the parts between the meander lines were all sold, as some of them were, as quarter or quarter-quarter sections, or by some other exact subdivision, there would be .as little doubt that the subdivision so named would be fully conveyed. This counsel tacitly admit. But because the sales made by the State were in most cases made by lot numbers it is argued that only the dry land outside the meander line was conveyed.
As already said, a meander is not a boundary unless expressly made so. If the meander line in this case were actually, or by necessary implication, made a boundary of the lands sold, it is, of course, evident that such boundary would stand just as any other boundary named or described. Such was the case in Edwards v. Ogle, 76 Ind. 302; also in Brophy v. Richeson, 137 Ind. 114, both already cited.
But, by the admission made at the trial, and from an examination of the State patents in the record, it appears that the meander was not made a boundary line in the sales madebythe State. On the contrary, the State,in making its sales, adopted the plats, and lot numbers of the United States survey, with dimensions, acreage and numbers, all as made in the original survey of 1834.
It seems very clear that whatever the State received from the United States, she conveyed fully in her *213patents to the purchasers of the same lands, all described as in the survey, upon which she bases her own claim to the lands.
Section 20, for example, in this survey, was divided into four lots, numbered 1, 2, 3 and 4. If the land were sold as section 20, or as lots 1, 2, 3 and 4 of section 20, there could hardly be any doubt that the purchaser would acquire all that the State could convey within the four section lines. . The principle, however, could not be different if one or two of the lots were sold separately. The lot lines, if extended to the opposite line of the section, would bound the purchase. The meander could have nothing to do with the matter; as that is used, not as a boundary, but to indicate the quantity of dry land, and to mark the limit where it was possible for the surveyors to work. All beyond was “water,” “lake,” “river,” or “impassable marsh.”
It may be observed that the riparian doctrine, strictly speaking, does not apply here. In none of the conveyances was the land bounded by the river, by the lake or by the morass, if there is such a thing as a meander of a marsh or morass. No survey was made to or abutting on the river or its meander. The sections were surveyed in full, each one mile square and containing 640 acres. The sections or parts of sections sold, therefore, extend, not to the morass or to the river, but to the opposite section lines.
Were the survey, or any of the land bounded on the river, the lake or the morass, then undoubtedly the riparian doctrine would apply, and the land described would extend to the thread of the Little Calumet, or Calumic River. As it is, all the land is bounded by section lines.
We are, therefore, of opinion that the State received good title to all the land in controversy by virtue of the *214act of Congress of 1850, and that the State, in selling this tract, conveyed to its grantees all the land so received, in the respective sections, both within and without the meander lines. This conclusion we are satisfied is fully sustained by the authorities cited. So far as this controversy is concerned, the land does not belong to either of the parties to the action.
Filed Sept. 26, 1894.
The judgment is reversed, with instructions to grant a new trial, and for further proceedings not in conflict with this opinion.